COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-339-CV





IN THE INTEREST OF E.F., 

A CHILD	



------------



FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellant Harry Matthew F. attempts to appeal from the trial court’s interlocutory order, which ordered the parties to amend their pleadings.  On August 25, 2008, we sent Harry a letter stating our concern that we may have no jurisdiction over this appeal because the order does not appear to be a final appealable order or judgment, nor does it appear to be an appealable interlocutory order.  
See
 
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008)
 (
listing appealable interlocutory orders); 
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only from a final judgment).  We indicated that this court would dismiss this appeal if we did not receive a response showing grounds for continuing the appeal by September 4, 2008.  Harry filed a response on September 4, 2008, arguing that the May 28, 2008 order disposed of all issues “
other than 
the enforcement of the arrearage, if any, that [is] owed by Harry.” [Emphasis added.] Because the May 28, 2008 order does not dispose of all issues, it is not a final judgment.

Accordingly, because the order is neither a final judgment nor an appealable interlocutory order, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM





PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: September 25, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.